Dear Mayor Johnson:
You have asked this office to review the legality of a proposed ordinance which would increase your salary as mayor by eight percent.  Your salary for the current term, beginning July 1, 2002, was established at $51,840.00.  Section 3-04 of DeRidder's Home Rule Charter regarding compensation of the Mayor states:
  The salary shall not be increased in a four (4) year term by more than a total of twenty (20) percent of the salary at the beginning of the four (4) year term.
The ordinance to increase your salary, at eight percent is well within the dictates of your municipal home rule charter.  City of DeRidder may increase your salary by eight percent.
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
                    BY:  _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams